Citation Nr: 1241778	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-23 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service in the Air Force from June 1964 to June 1968, including service in Thailand.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied the Veteran's claims for service connection for diabetes mellitus, hypertension and PTSD.

A review of the Virtual VA claims processing system does not reveal any additional documents pertinent to the claims on appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at July 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

A March 2012 Board decision denied the Veteran's claim for service connection for PTSD.  The instant claims were also remanded for additional development.

The United States Court of Appeals for Veterans Claims (Court) held that, when a veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, but rather, should be construed as a claim for a psychiatric disorder generally.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the instant case, the Veteran's claim for service connection for PTSD was denied by the Board in March 2012 but his claim for service connection for depression remains on appeal.  The Board has characterized the appeal as fashioned above in light of the Clemons decision.
The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD as well as entitlement to service connection for hypertension to include as secondary to herbicide exposure and/or diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran served in Thailand during Vietnam War era and was exposed to herbicides due to his work near the air base perimeter.

2.  The Veteran has been currently diagnosed with diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus as secondary to herbicide exposure have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Given the Board's favorable disposition of the Veteran's claim for service connection for diabetes mellitus, the Board finds that all notification and development actions needed to fairly adjudicate this appeal had been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).

The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  This regulation was amended to allow such presumptive service connection to be granted for ischemic heart disease, Parkinson's disease and hairy cell leukemia and other chronic B-cell leukemias.  See 75 Fed. Reg. 53,202 (August 31, 2010). 

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, based on herbicide exposure, a disease listed above (see 38 C.F.R. § 3.309(e)) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Certain chronic disabilities such as diabetes mellitus are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diabetes Mellitus Claim

The Veteran contends that he is entitled to a grant of service connection for diabetes mellitus on a presumptive basis as he was exposed to herbicides while serving in Thailand during the Vietnam War.  Specifically, he was exposed to herbicides while working on the perimeter of the Nakhon Phanom (NKP) Royal Thai Air Force Base (RTAFB).

A June 1964 service entrance examination was negative for any relevant abnormalities and there was no sugar found in the Veteran's urine.  The Veteran denied the presence of sugar in his urine in an accompanying Report of Medical History (RMH).  A May 1969 service discharge examination was also negative for any relevant abnormalities and there was no sugar found in the Veteran's urine.  The Veteran again denied the presence of sugar in his urine in an accompanying RMH.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to diabetes mellitus.

An April 1973 service Officer Training School (OTS) examination was negative for any relevant abnormalities and there was no sugar found in the Veteran's urine.  The Veteran denied the presence of sugar in his urine in an accompanying RMH.  He was found to be physically disqualified for OTS based upon defects unrelated to diabetes mellitus.

Service personnel records indicate that the Veteran's military occupational specialty (MOS) was a pavement maintenance specialist.  A September 1966 performance evaluation indicated that the Veteran had been on a temporary duty assignment (TDY) to the NKP RTAFB as a pavements specialist.  His identified responsibilities included supervising 10 Thai laborers and clearing the jungle away from the runway, 200 meters wide, for flying safety.  The evaluator noted that the Veteran directed his crew in working 12 hours a day, seven days a week, and cleared many additional acres of land than that which was expected of his crew.

An August 2002 VA treatment note reflected the Veteran's reports that he had been diagnosed with diabetes two weeks ago.  A diagnosis of controlled diabetes, type II, was made.

An October 2005 VA treatment note contained a diagnosis of non-insulin dependent diabetes mellitus (NIDDM) that was diet controlled.

A July 2008 VA treatment note contained an assessment of diabetes, type II.

An April 2010 RO Memorandum contained a formal finding of the lack of information available to verify the Veteran's exposure to herbicides in Thailand.  The JSRRC Coordinator determined that the Veteran provided insufficient information to send a request to the United States Joint Services Records Research Center (JSRRC) for verification.
 
During the July 2011 hearing, the Veteran testified that he was responsible for clearing brush and supervising Thai nationals while stationed in NKP RTAFB.  This air base was located near the Laotian border.  He pulled down trees and used machetes to cut the brush and foliage.  Nontactical herbicides were used in Thailand.  He was stationed in Thailand for six months and spent every week on the perimeter of the base.  He was first treated for diabetes in 1973 or 1974, was put on medication in 1978 and had been treating his diabetes since that time.

An undated Veterans Benefits Administration (VBA) Memorandum addressing herbicide use in Thailand during the Vietnam Era noted that only limited testing of tactical herbicides was conducted in Thailand in 1964.  Tactical herbicides were used and stored in Vietnam, not Thailand while commercial herbicides were frequently used for vegetation control within the fenced perimeters of air bases.  The Memorandum found that if a veteran's MOS or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  It further noted that there were no records that showed that the same tactical herbicides used in Vietnam were used in Thailand.

The Veteran has a current disability as he has been diagnosed with diabetes mellitus, which is a condition for which presumptive service connection may be granted based upon herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R.            § 3.307(a)(6)(ii).

The record establishes that the Veteran served in the Air Force at NKP RTAFB during the Vietnam War.  His duties during this time included clearing the jungle along the perimeter of the base.

The Veteran's daily work duties, as evidenced by his testimony and the text of the September 1966 performance evaluation, clearly placed him near the perimeter of the airfield.  VA's Compensation and Pension service has decided that it will concede herbicide exposure for Air Force veterans stationed at NKP RTAFB whose duties placed them near the airbase perimeter.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q.  The Veteran satisfies these criteria.  

Inasmuch as herbicide exposure is conceded and he has a disease subject to presumptive service connection on the basis of such exposure, all of the elements for service connection for diabetes mellitus have been met.  The claim is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus, type II, as secondary to herbicide exposure is granted.




REMAND

Acquired Psychiatric Disorder Other Than PTSD Claim

Unfortunately, this matter must again be remanded for additional development.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

An August 2008 VA psychosocial assessment found that the Veteran presented with a depressed mood related to his diabetes and general decline in physical health but no specific diagnosis was issued.  An August 2008 VA treatment note contained a diagnosis of a mood disorder due to a general medical condition; the specific medical condition was not identified.  A September 2012 VA examiner provided an opinion as to direct service connection only but did not provide an opinion on the relationship between such an acquired psychiatric disorder and the Veteran's now service connected diabetes mellitus.  In light of this deficiency, this September 2012 VA opinion is unlikely to survive judicial scrutiny.  Such an opinion is required on remand.

Hypertension Claim

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

The Veteran has alleged suffering from hypertension as the result of his service and/or his now service connected diabetes mellitus.  The instant Board decision has granted the Veterans claim for service connection for diabetes mellitus on a presumptive basis and there is no opinion regarding the etiology of his claimed hypertension in the current record.  Such an opinion is required to adjudicate this matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain an addendum to the September 2012 examination, if possible, or afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of his claimed acquired psychiatric disorder.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following question:

What is the relationship, if any, between the Veteran's 
service connected diabetes mellitus and his claimed acquired psychiatric disorder?  The examiner should note that while the Veteran did not present with a current diagnosis at his September 2012 VA examination, he had been diagnosed with a mood disorder due to a general medical condition during the course of the appeal and therefore satisfies the requirement of a current disability.

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of his claimed hypertension.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed hypertension had its onset during the Veteran's period of active duty service from June 1964 to June 1968; or, was any such disorder caused by any incident or event that occurred during his period of service?  

b) What impact, if any, did the Veteran's service connected diabetes mellitus have on his claimed hypertension?

In answering each of the questions posed above, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is asked to explain the medical basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely", "more likely", or "less likely" language.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


